        Case 3:17-cr-00034-DRD Document 301 Filed 05/28/19 Page 1 of 2

                                                                                 Hearing set for 10:00 AM
                                                                                 Hearing start at 10:14 AM
                                                                                 Hearing ended at 10:38 AM

                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO


MINUTES OF PROCEEDINGS:
HONORABLE DANIEL R. DOMINGUEZ, U.S. DISTRICT JUDGE
COURTROOM DEPUTY: Ana M. Romero                             Date: May 28, 2019
COURT REPORTER: Robin Dispenzieri                           Case CR-17-034 (DRD)


                                                            Attorneys:
UNITED STATES OF AMERICA                                    AUSA Vanessa Bonhomme


              vs.

JUAN O. VELEZ-MIRANDA                      Jasón González, Esq.
JOSE MORENO-DIAZ                           Raúl S. Mariani, Esq. (not present)
MICHAEL ROJAS-MONTALVO                     Miguel A. Rodríguez, Esq.
GABRIEL A. RAMOS-ALERS                     Joseph A. Boucher, Esq.
JEAN PIERRE DE LA ROSA-PRATTS              Thomas Lincoln, Esq. (not present)
ANGEL RIVERA-RIVERA                        Edgar L. Sánchez, Esq.
ABISAIL RIVERA-RIVERA                      Yassmin González, Esq.
PABLO E. RIOS-CRUZ                         Laura Maldonado, Esq.
JUAN C. ARVELO-LOPEZ                       Ernesto Hernández, Esq.
====================================================================
CASE CALLED FOR PRETRIAL CONFERENCE
The Court authorized the following substitutions: Attorney Jason Gonzalez for Attorneys Raul
Mariani and Thomas Lincoln.
             The Court was informed the status of the case.
             Government informed that plea negotiations are ongoing. AUSA Bonhomme the
              status of each pending defendant.
                       Defendant #1: Need to re-schedule meeting with Attorney Jason Gonzalez
                        for plea negotiation.
                       Defendant #2: An agreement was reached.
                       Defendant#3: Filed motion to sever, government request time to respond.
                        The Court granted the request. Government shall file reply by 6/27/2019.
                       Defendant #4: An agreement was reached.
         Case 3:17-cr-00034-DRD Document 301 Filed 05/28/19 Page 2 of 2

                                                                                Hearing set for 10:00 AM
                                                                                Hearing start at 10:14 AM
                                                                                Hearing ended at 10:38 AM

                      Defendant #6: Motion for Change of Plea pending.
                      Defendant #7: Submitted counter offer on 5/20/2019.
                      Defendant #8: Submitted counter offer, pending approval of
                      Defendant #10: Recent appointed counsel needs additional time to engage
                       in plea negotiations.
                      Defendant #11: Defendant will enter plea. Change of Plea Hearing was set
                       for 06/20/2019 @ 11:00 AM.


The Court made a finding that the Speedy Trial remains tolled in the interest of justice which
outweighs the best interest of the public and the defendants under 18 U.S.C. Sec. 3161(h)(7)(A)
until the next conference.


       Pretrial Conference is set for 06/28/2019 at 10:00 AM in Old San Juan Courtroom
before Judge Daniel R. Dominguez. The third point for acceptance of responsibility will not
be granted after May 28, 2019. Parties shall come prepare to set trial date.




                                                            s/ Ana M. Romero
                                                            Ana M. Romero
                                                            Courtroom Deputy Clerk
